Citation Nr: 1210159	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease (ASHD).

2.  Entitlement to a rating in excess of 10 percent for intestinal parasitism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1941 to December 1942 and August 1945 to January 1946.  He was a prisoner of war (POW) from May 1942 to December 1942.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008  rating decision by the Manila, Philippines Department of Veterans Affairs (VA) Regional Office (RO) that continued the previously assigned ratings for the two disabilities at issue.  A January 2009 rating decision considered additional evidence received, and continued the ratings again.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the rating for intestinal parasitism is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's ASHD shown to have been manifested by more than one episode of acute congestive heart failure in a year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or by symptoms approximating such a level of severity. 


CONCLUSION OF LAW

A rating in excess of 30 percent for ASHD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7005 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  September 2008 and May 2011 letters provided such notice and the claim was thereafter adjudicated.  

Regarding VA's duty to assist, all available pertinent medical evidence identified by the Veteran has been obtained.  He was afforded VA examinations in December 2008 and in June 2011.  As will be discussed in greater detail below, those examinations were adequate for rating purposes.  VA's duty to assist the Veteran is met.
B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt, including regarding the degree of disability, to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

ASHD is rated under 38 C.F.R. § 4.104, Code 7005 (for ASHD/coronary artery disease (CAD)).  A 30 percent, rating is warranted when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where CAD results in chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

[One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.] 

A November 2002 rating decision awarded the Veteran service connection for ASHD, rated 0 percent, effective August 12 2001 based on a presumption that such disability is related to his former prisoner of war (POW) status.  A February 2003 rating decision increased the rating to 30 percent effective May 21, 2001.  

The instant claim for increase was received September 22, 2008 (Consequently the evaluation period begins in September 2007.).  

An October 2008 private radiology report showed the heart was enlarged with LV [left ventricle] preponderance.  

On December 2008 VA examination the Veteran reported that he took medication [that he could not recall] which provided minimal relief.  He reported he had no history of syncope, but had fatigue (monthly), angina and dizziness (weekly), and dyspnea on moderate exertion.  On examination the estimated level of activity resulting in dyspnea, angina, dizziness, or syncope was more than 5 and up to 7 [METs].  He was able to ambulate short distances; chest pain was noted on stair climbing and moderate activity.  The ejection fraction was noted to be greater than 50 percent.  There was no congestive heart failure, and no history of more than one episode of acute congestive heart failure in the prior year.  The diagnosis was ASHD, NIF.

A December 2008 private diagnostic study showed concentric left ventricular hypertrophy with good wall motion and contractility, and good systolic motion.  The ejection fraction was 65%(cube). 62%(Simpsons).  A September 2009 private echocardiogram found dilated left ventricle with segmental wall motion abnormality with borderline systolic function.  The ejection fraction was 56%.

On June 2011 VA examination, a review of the Veteran's cardiac history noted there was no history of myocardial infarction, rheumatic fever, heart rhythm disturbance, valvular heart disease including prosthetic valve, or congestive heart failure.  He had a history positive for hypertension, hypertensive heart disease, angina, dizziness, syncope, fatigue, and dyspnea.  Medication was required for control of his hypertension and heart disease, and he has dyspnea on mild exertion.  On physical examination there was no congestive heart failure or pulmonary hypertension.  Stress testing results was contraindicated because the Veteran (was elderly and wheelchair bound, had an unsteady balance and could not stand alone, and walked only a few steps.  His estimated activity level in METs was more than 5, up to 7 with evidence of hypokinesis; the ejection fraction was 65 percent (i.e., not indicating LV dysfunction by ejection fraction ).  His heart size was larger than normal.   ECG/Holter/ECHO [echocardiogram] revealed normal left ventricular internal diameter with segmental wall motion abnormality.  Hypokinetic septal at apex; hypokinetic anteroseptal and inferoseptal from mid to base.  The diagnosis was ASHD, estimated METs 5-6; "FC II-B", not in failure.  It was noted that the Veteran had worked as a coconut climber after military service, stopped working in the 1980's, and was now retired.

Comparing the clinical data of record with the schedular criteria for rating ASHD, there have been no episodes of congestive heart failure during the evaluation period,  estimated [because stress testing was contraindicated] workload has exceeded 5 METs, and left ventricle dysfunction with ejection fraction 30 to 50 percent has not been shown.  The ejection fraction measurements (both VA and in the Veteran's private provider submissions) have consistently exceeded 50 percent.  Consequently, the manifestations of the Veteran's ASHD do not meet the criteria for the next higher, 50 percent, rating -but fall squarely within the criteria for the 30 percent rating assigned, and a schedular rating in excess of 30 percent is not warranted.   

The Board has also considered whether referral of this claim for consideration of an extraschedular rating is indicated, and finds it is not.  All symptoms and associated impairment of the Veteran's ASHD are fully encompassed by the schedular criteria.  Therefore, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008); C.F.R. § 3.321.

Finally, as the Veteran retired from his coconut-picker occupation, and has not alleged (nor does the record suggest) that he is unemployable due to his ASHD, the matter of a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply; the claim for increase must be denied. 


ORDER

A rating in excess of 30 percent for ASHD is denied.


REMAND

The Veteran asserts that his intestinal parasitism has worsened since his most recent VA examination in December 2008.  He was scheduled to be re-examined in May 2011, but failed to report.  In subsequent correspondence, he indicated that his failure to report was due to his poor physical state which prevented him from traveling.  Given that he is considered competent to note worsening malnutrition (generally), and the passage of time since he was last examined, and because he has alleged what would be a good cause for failure to report for examination, a re-scheduling of the examination (with accommodation for his disabilities) is warranted.  

Notably, staged ratings may be appropriate in a claim for increase when the factual findings show distinct time periods when the disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify all providers of treatment he has received for intestinal parasitism/with malnutrition since December 2008 (and provide releases for records of any private providers).  The RO should secure complete clinical records of the treatment from all sources identified.

2. The RO should then arrange for the Veteran to be examined by an appropriate to determine the current severity of his service-connected intestinal parasitism.  At the outset, the RO should ascertain the Veteran's fitness for travel.  If he indeed is unable to withstand the rigors of travel to Manila, arrangements should be made to have him examined at home.  The Veteran's claims file and a copy of the criteria for rating digestive system disorders, i.e., 38 C.F.R. § 4.114, must be available to the examiner for review (and in fact be reviewed by the examiner in connection with the examination).  All indicated studies should be completed.  The examiner should describe all symptoms (and their severity and frequency) and impairment associated with the intestinal parasitism in detail.  The disability is currently rated by analogy under Code 7324; the examiner should opine whether the criteria under another § 4.114 diagnostic code more accurately portray the disability picture shown.  The examiner must explain the rationale for all opinions.  

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran/his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


